DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/8/21 including claims 1-15.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/5/21 and 12/8/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20200145921), henceforth, ‘921 and further in view of Shi et al ( US 20210014825), henceforth ‘825; .
For claims 1,13 and 15, ‘921 discloses following limitation
A method of transmitting a wake-up signal (WUS) by a ommunication apparatus in a wireless communication system, the method comprising:
(‘921:[0008] ,FIG. 4, a gNB (i.e. a next generation NB) may send a WUS 401, 402 to a UE before the start of the ON duration 404 of the DRX cycle 405 as indicated by the WUS signal offset 403. [0125 The gNB 902 may send 
setting a group WUS configuration related to a configuration of a WUS resource for each user equipment (UE) group; 
(‘921: [0139] In accordance with a second method, a gNB may initiate the process to re -configure WUS parameters (window length, channel coding, and channel resources) [0143] Either the UE or gNB may initiate a process to re-configure WUS parameters (window length, WUS channel resources locations, channel coding, and channel resources) (Reads on WUS configuration related to a configuration of a WUS resource ). [0144] Group-based WUS (Reads on group WUS) procedures are described herein in accordance with another embodiment. For deployment scenarios where there are a large number of UEs in a cell (Reads on user equipment (UE) group) , group based WUS may be configured  (Reads on setting a group WUS configuration) resulting in increased efficiency (similar to a paging group). Instead of waking up one UE, the group-based WUS may wake up a group of UEs.) 
transmitting the set group WUS configuration; and transmitting the WUS based on the group WUS 
configuration, 
(‘921: [0064]---defining a WUS transmission channel; defining WUS capability and signaling; WUS configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately; and a WUS procedure activation using RRC or other signaling. [0124] The gNB 902 may then send a WUS configuration (step 916). The WUS configuration may comprise UE specific WUS or UE group based WUS configuration parameters and cell specific WUS configuration parameters. The UE 901 may detect event R1 (e.g., based on cell specific WUS measurements and association with the UE 901) (step 917
wherein the group WUS configuration is divided into a first WUS configuration --- and a second WUS configuration for discontinuous reception (DRX).  
(‘921: [0064]---defining a WUS transmission channel; defining WUS capability and signaling; WUS 
configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately

wherein the group WUS configuration is divided into a first WUS configuration for extended discontinuous reception (eDRX) and a second WUS configuration for discontinuous reception (DRX).  
(‘825:[0034] a WUS mechanism may be used for power saving in monitoring paging messages in POs. For persons skilled in the art, POs may be POs in a discontinuous reception (DRX) mode/extended DRX (eDRX) mode, or may be dedicated POs distributed in the DRX mode/eDRX mode. In one eDRX cycle of the eDRX mode, one paging transmission window (PTW) includes one or more POs. [0049]---onfiguration information may be associated with whether the WUS mechanism is enabled,)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘825 with those of ‘921 for the advantage of power conservation.

For claim 13, ‘921 discloses following limitations: the apparatus comprising:
A radio frequency (RF) transceiver; and a processor connected to the RF transceiver,
(‘921: [0164] The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122. While FIG. 11B depicts the processor 118 and the transceiver 120 as separate components, it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip. [0165] The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117. For example, in an embodiment, the transmit/receive element 122 may be an antenna configured to transmit and/or receive RF signals. In an embodiment, the transmit/receive. 
Rest of limitations are same as in claim 1.

For claim 15, ‘921 discloses following limitations:
the apparatus comprising: a memory configured to store a program; and a processor configured to operate based on the program stored in the memory,
(‘921:[0206] Specifically, any of the steps, operations or functions described herein may be implemented in the form of such computer executable instructions, executing on the processor of an apparatus or computing . Computer readable storage media include volatile and nonvolatile, removable and non-removable media implemented in any non-transitory (e.g., tangible or physical) method or technology for storage of information, but such computer readable storage media do not includes signals. Computer readable storage media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory.
Rest of limitations are same as in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘921 in view of ‘825 and, further, NAM et al (US 11197339), henceforth, ‘339 .
For claim 2, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claim 2, with the exception of following limitation, which is disclosed by ‘339, as follows:
wherein a WUS resource allocated by the first WUS configuration is distinguished from a WUS resource allocated by the second WUS configuration.  
(‘339:, see claim 1, the plurality of configurations comprises: a first configuration for the DRX WUS that uses a pseudo-omnidirectional beam, and a second configuration for the DRX WUS that uses beam sweeping with multiple directional beams; selectively monitoring a wakeup signal resource according to the selected configuration; receiving the DRX WUS according to the selected configuration based on selectively monitoring the wakeup signal resource; and transitioning to an awake state based on receiving the DRX WUS. See abstract, a user equipment may receive (or a base station may transmit) information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for the user equipment, wherein the selected configuration is one of a plurality of configurations; and selectively monitor a wakeup signal resource according to the selected configuration.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘339 with those of ‘921 in view of‘825  for the advantage of power conservation.

Claims  3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘921 in view of ‘825 and, further, Tong et al (US US 20200205079), henceforth, ‘079 .

wherein the first WUS configuration includes configuration information about a WUS resource distinguished in at least one of a time domain, a frequency domain, or a code domain from a WUS resource allocated by the second WUS configuration.  
 (‘079:, [0015] In some possible embodiments of the present disclosure, the configuring the start time-domain resource position where the acquisition of the WUS is started or the end time-domain resource position where the WUS duration is ended for the IoT UE includes configuring the start time-domain resource position where the acquisition of the WUS is started or the end time-domain resource position where the WUS duration is ended for the IoT UE through the broadcast message from the network device or in a pre -configuration manner 
(Reads on second  WUS configuration.).
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘079 with those of ‘921 in view of‘825  for the advantage of power conservation.

For claim 12, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘079, as follows:
wherein the WUS resource includes a resource in at least one of a time domain, a frequency domain, or a code domain.  
 (‘079:, [0015] In some possible embodiments of the present disclosure, the configuring the start time-domain resource position where the acquisition of the WUS is started or the end time-domain resource position where the WUS duration is ended for the IoT UE includes configuring the start time-domain resource position where the acquisition of the WUS is started or the end time-domain resource position where the WUS duration is ended for the IoT UE through the broadcast message from the network device or in a pre -configuration manner (Reads on second  WUS configuration.).
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘079 with those of ‘921 in view of‘825  for the advantage of power conservation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘921 in view of ‘825 and, further, 3GPP TSG RAN WG1 Meeting #93, Busan, Korea, May 215 — 25", 2018, Agenda item: 6.2.7.1.1.2, Source: Nokia, Nokia Shanghai Bell, henceforth, D1
For claim 4, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by D1, as follows:
wherein the first WUS configuration includes configuration information about a time gap distinguished from the time gap for the second WUS configuration, and wherein the time gap is a gap in a time domain from the WUS resource to a paging occasion (PO).  
 (‘D1:,  see page 3,  Confirm the following working assumption
WUS transmission relative to associated PO of subgroup of UEs is aligned to the start of the configured
maximum duration of WUS.
 Note: the above applies to at least the case where the gap is large enough for scheduling UE
Note: the above does not imply that subgroup of UEs is introduced and that subgroup is TDM
Agreement
The gap between the end of configured maximum WUS duration and the first associated PO is equal or larger than the minimum value which is implicitly or explicitly configured and is an absolute number of subfames
o There are at least 10 valid sub-frames between the end of configured maximum WUS duration and the
jirst associated PO (Reads on Time gap).
- FFS: whether to define UE capability for wake-up time.).
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined limitations of D1 with those of ‘921 in view of‘825  for the advantage of power conservation.

Claims 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘921 in view of ‘825 and, further, LIU; et al (US 20190349856), henceforth, ‘856 .
For claim 5, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘856, as follows:
wherein the first WUS configuration is differently set according to a gap capability of a UE operating based 

 (‘856:, [0107] WUSs associated with different types of reception, e.g., DRX or enhanced DRX (eDRX), can comprises different sizes of corresponding gaps. For example, a WUS associated with DRX can correspond to a short gap of 40 ms, 80 ms, 160 ms, or 240 ms. In some instances, WUSs associated with eDRX can correspond to gaps equal to or larger than the gaps corresponding to DRX..).
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘856  with those of ‘921 in view of‘825  for the advantage of power conservation.

For claim 6, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claims 1 and 5, with the exception of following limitation, which is disclosed by ‘856, as follows:
wherein the gap capability of the UE is determined based on a size of a gap from the WUS resource to a paging occasion (PO), supported by the UE.  
 (‘856:, [0107]  [0106] Aspects of the present disclosure can also group UEs in a number of different manners corresponding to the associated WUSs. In some aspects, UEs can be grouped together based on a configured gap size between a WUS and the associated PO. For example, UEs can be grouped based on the gap size between a WUS and the associated PO. In other aspects, for WUSs associated with a certain gap size, a base station can configure a number of UE groups.).
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘856  with those of ‘921 in view of‘825  for the advantage of power conservation.

For claim 8, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claims 1 and 5, with the exception of following limitation, which is disclosed by ‘856, as follows:
wherein the first WUS configuration is set not to be applied to the UE having the gap capability of a size of 1 second (Is) or 2 seconds (2s).  
 (‘856:, [0107]  For example, a WUS associated with DRX can correspond to a short gap of 40 ms, 80 ms, 160 ms, or 240 ms. In some instances, WUSs associated with eDRX can correspond to gaps equal to or larger than the gaps corresponding to DRX. --- In yet other aspects, a WUS associated with eDRX can correspond to a long gap of 1 second or 2 seconds. For DRX UEs, an example default required processing time may be 40 ms. (Reads on limitation : “WUS configuration is set not to be applied to the UE having the gap capability of a size of 1 second (Is) or 2 seconds (2s).”).
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘856  with those of ‘921 in view of‘825  for the advantage of power conservation.

For claim 9, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claims 1 and 5, with the exception of following limitation, which is disclosed by ‘856, as follows:
wherein the first WUS configuration is set not to be applied to the UE having no gap capability of a size of 1 second (Is) or 2 seconds (2s).  
 (‘856:, [0107]  For example, a WUS associated with DRX can correspond to a short gap of 40 ms, 80 ms, 160 ms, or 240 ms. In some instances, WUSs associated with eDRX can correspond to gaps equal to or larger than the gaps corresponding to DRX. --- In yet other aspects, a WUS associated with eDRX can correspond to a long gap of 1 second or 2 seconds. For DRX UEs, an example default required processing time may be 40 ms. (Reads on limitation : “WUS configuration is set not to be applied to the UE having the gap capability of a size of 1 second (Is) or 2 seconds (2s).”).
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘856  with those of ‘921 in view of‘825  for the advantage of power conservation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘921 in view of ‘825 and, further in view of , Abramson; et al (US 20150312404), henceforth, ‘404 .
For claim 14, ‘921 in view of ‘825 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘404, as follows:
wherein the processor receives input of a user to switch a traveling mode of a vehicle related to the apparatus from a self-driving mode to a manual driving mode or from the manual driving mode to the self-driving mode. 
(‘856:,  (see abstract) Systems and methods are provided for context determination. In one 
perception of one or more access points in relation to a user device. The one or more indications can be processed to determine one or more characteristics of at least one of the one or more access points. Based on the one or more characteristics, a context of the user device can be determined. [0303] Having initiated `Driver Mode`  (Reads on manual mode) with respect to a device (and/or otherwise restricted such a device) the referenced device can be configured (such as via the referenced ` Driver Mode`) to enable an adjustment of such a state, such as changing/transitioning the device to another operational state such as a passenger mode ("Passenger Mode") ( Reads on self-diving mode)) based on a determination (and, in certain implementations, for as long as) that the device is capable of perceiving a `Special Signal` emitted by driver device (e.g., a device determined to be operated by a driver, presumably originating from a device within the same vehicle).).
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined limitations of ‘404 with those of ‘921 in view of‘825  for the advantage of determining context mode..

Allowable Subject Matter
Claims 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 7;
wherein the first WUS configuration is signaled by a higher-layer signal having an independent field according to the gap capability of the UE.  
As recited by claim 10;; (Claim 11 depends from claim 10)
wherein the group WUS configuration is differently set according to a size of a time gap between the WUS resource and a paging occasion (PO).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAM et al  (20190387572 ) discloses Various aspects of the present disclosure generally relate to wireless 

selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for the user equipment, wherein the selected configuration is one of a plurality of configurations; and selectively monitor a wakeup signal resource according to the selected configuration.  Numerous other aspects are provided. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647